         Case 1:19-cv-02026-FB-JRC Document 23 Filed 09/18/19 Page 1 of 6 PageID #: 203
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Eastern District
                                                       __________         of of
                                                                   District  New  York
                                                                                __________
       KOON CHUN HING KEE SOY & SAUCE FACTORY, LTD.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:19-cv-02026-FB-CLP
  JESSICA YANG a/k/a YANG AO GENG a/k/a JESSICA QIAO, YI Q.
  ZHAN a/k/a YI QIANG ZHAN a/k/a JIMMY ZHAN, STAR MARK
                                                                              )
  MANAGEMENT, INC., ET AL.                                                    )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                    J.P. Morgan Chase Bank, N.A., National Subpoena Processing, 7610 W. Washington St.
                                                       Indianapolis, IN 43621
                                                       (Name of person to whom this subpoena is directed)

       ✔
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           SEE EXHIBIT A ATTACHED.


 Place: Law Offices of Peter Sverd, PLLC                                                Date and Time:
           225 Broadway - Suite 613                                                                         10/25/2019 12:55 pm
           New York, NY 10007

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        09/18/2019

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)    KOON CHUN
HING KEE SOY & SAUCE FACTORY, LTD.                                      , who issues or requests this subpoena, are:
Peter Sverd, Esq. Law Offices of Peter Sverd, PLLC., 225 Broadway - Suite 613, New York, NY 10007. Tel.: (646) 751-8743.
psverd@sverdlawfirm.com
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
         Case 1:19-cv-02026-FB-JRC Document 23 Filed 09/18/19 Page 2 of 6 PageID #: 204
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:19-cv-02026-FB-JRC Document 23 Filed 09/18/19 Page 3 of 6 PageID #: 205




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------X
KOON CHUN HING KEE SOY & SAUCE FACTORY, LTD,


                          Plaintiff,                                   CASE NO.: 1:19-cv-02026-FB-CLP
                 v.

JESSICA YANG a/k/a YANG XIAO GENG a/k/a
JESSICA QIAO, YI Q. ZHAN a/k/a YI QIANG ZHAN
 a/k/a JIMMY ZHAN, STAR MARK MANAGEMENT, INC.,
GREAT MARK CORPORATION, GREAT KINGSLAND, INC.,
G.K EXOTIC, INC., EZ FANTASY, INC.,
BEAUTY LOVER EXPRESS, INC., and,
JOHNSON STORAGE, INC.,

                           Defendants.
----------------------------------------------------------------------------X
                                                   EXHIBIT A

1.      CERTIFIED COPIES of the following documents pertaining to accounts: of JESSICA
YANG a/k/a YANG XIAO GENG a/k/a JESSICA QIAO, Last known business address(es): 33-
70 Prince Street, #CA28, Flushing, NY 11354; 136-15 41ST Street, Flushing, NY 11355; 135-17
40th Road, Flushing, New York; 1101 Metropolitan Avenue, Brooklyn, NY 11211. Last known
home address: 67-49 166th Street, Fresh Meadows, New York, 11365. Last known checking/line
of credit account: Washington Mutual (JP Morgan Chase) Bank Acct. No.: 306-367712-1, from
January 1, 2004 to the present.

    1. Copies of all signature card and banking resolutions.

    2. Complete bank records of any and all checking, savings, and/or investor accounts.

    3. Copies of all checks and/or cancelled checks (front and back), money orders, wire
       transfers of all money going out of any accounts located in paragraph numbered “2”.

    4. Copies of all deposit slips, checks and/or cancelled checks (front and back), money
       orders, wire transfers of all money going into any accounts located in paragraph
       numbered “2”.


2.     CERTIFIED COPIES of the following documents pertaining to any and all accounts of
JESSICA YANG a/k/a YANG XIAO GENG a/k/a JESSICA QIAO. Last known business
address(es): 33-70 Prince Street, #CA28, Flushing, NY 11354; 136-15 41ST Street, Flushing, NY
11355; 135-17 40th Road, Flushing, New York; 1101 Metropolitan Avenue, Brooklyn, NY



                                                        1
Case 1:19-cv-02026-FB-JRC Document 23 Filed 09/18/19 Page 4 of 6 PageID #: 206




11211. Last known home address: 67-49 166th Street, Fresh Meadows, New York, 11365.
Requesting documents pertaining to the Washington Mutual (JP Morgan Chase) Consumer
Equity Loan Acct: 079658207, from January 1, 2004 to present.

   1. Copies of all signature card and banking resolutions, application and note and mortgage.

   2. Complete bank records statement.

   3. Copies of all checks and/or cancelled checks (front and back), money orders, wire
      transfers of all money going out of the said Consumer Equity Loan.

   4. Copies of all deposit slips, checks and/or cancelled checks (front and back), money
      orders, wire transfers of all money going into said Consumer Equity Loan.



3.     CERTIFIED COPIES of the following documents pertaining to any and all accounts of L
& H ASSOCIATES. Last known business address(es): 33-70 Prince Street, #CA28, Flushing,
NY 11354; 136-15 41ST Street, Flushing, NY 11355; 135-17 40th Road, Flushing, New York;
1101 Metropolitan Avenue, Brooklyn, NY 11211. Last known home address: 67-49 166th Street,
Fresh Meadows, New York, 11365. Requesting documents pertaining to the JP Morgan Chase
Bank Acct. No.: 967674565, from January 1, 2006 to December 31, 2013.

   5. Copies of all signature card and banking resolutions.

   6. Complete bank records of any and all checking, savings, and/or investor accounts.

   7. Copies of all checks and/or cancelled checks (front and back), money orders, wire
      transfers of all money going out of any accounts located in paragraph numbered “2”.

   8. Copies of all deposit slips, checks and/or cancelled checks (front and back), money
      orders, wire transfers of all money going into any accounts located in paragraph
      numbered “2”.


        YOU are believed to be in possession of business records and financial records that will
determine whether the corporate veil of the corporate and company defendants should be
pierced, so as to attach personal liability to co-defendants YI Q. ZHAN a/k/a YI QIANG ZHAN
a/k/a JIMMY ZHAN and JESSICA YANG a/k/a YANG XIAO GENG a/k/a JESSICA QIAO,
and/or whether these said individuals are putative owners of the said corporate and company
defendants to satisfy the judgment that the plaintiff in this action holds over and against several
of the co-defendants.
        YOU are further believed to be in possession of business records and financial records
that will determine whether the corporate and company defendants are successors in interest in
and to each other, and whether the same made fraudulent conveyances to the each other, and to
the co-defendants YI Q. ZHAN a/k/a YI QIANG ZHAN a/k/a JIMMY ZHAN and JESSICA



                                                2
Case 1:19-cv-02026-FB-JRC Document 23 Filed 09/18/19 Page 5 of 6 PageID #: 207




YANG a/k/a YANG XIAO GENG a/k/a JESSICA QIAO, to attach liability to any or all of the
defendants in this action to satisfy the judgment that the plaintiff in this action holds over and
against several of the co-defendants




                                                3
Case 1:19-cv-02026-FB-JRC Document 23 Filed 09/18/19 Page 6 of 6 PageID #: 208




                              CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that a copy of the foregoing instrument has been served and notified via
electric filing ECF to all parties contained on the attached service list on this 18th day of
September 2019.

                                                            By:
                                                                  PETER SVERD, ESQ.
                                                                  (PS0406)

SERVICE LIST:

John Jenner Thompson
Jones Law, P.C.
450 7th Avenue - Suite 1408
New York, NY 10123
206-920-3018
Email: john.t@joneslawnyc.com

Tanner Bryce Jones
Jones Law Firm, P.C.
450 7th Avenue - Suite 1408
New York, NY 10123
212-258-0685
Email: bryce@joneslawnyc.com
